ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Hejran Hejrat Co. LTD                        ) ASBCA No.         61234
                                             )
Under Contract No.      W5J9JE-11-C-0115     )

APPEARANCE FOR THE APPELLANT:                   Joseph Hennessey, Esq.
                                                 The Law Office of Joseph Hennessey, LLC
                                                 Chevy Chase, MD

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Michael E. Taccino, Esq.
                                                Pietro O. Mistretta, Esq.
                                                Aimee L. Rider, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Middle East
                                                 Winchester, VA

                             ORDER OF DISMISSAL

       On November 6, 2020, appellant requested dismissal of its appeal. The appeal
is dismissed with prejudice.

      Dated: December 2, 2020



                                             DONALD E. KINNER
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61234, Appeal of Hejran Hejrat Co.
LTD, rendered in conformance with the Board’s Charter.

      Dated: December 2, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2